Citation Nr: 0946856	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased initial rating for a low back 
injury with degenerative joint and disc disease, evaluated as 
10 percent prior to December 14, 2006, and as 20 percent 
thereafter. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to October 
1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In an April 2007 rating decision, the 10 percent evaluation 
assigned to the Veteran's service-connected low back injury 
was increased to 20 percent, effective December 14, 2006.  
However, as this increase does not constitute a full grant of 
all benefits possible, and as the Veteran has not withdrawn 
his claim, the issue remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

When the Veteran submitted his initial claim he also 
submitted Social Security Administration records indicating 
that he was receiving disability compensation for chronic 
intractable back pain.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  A TDIU claim is considered reasonably raised when a 
veteran submits medical evidence of a disability, makes a 
claim for the highest rating possible, and submits evidence 
of service-connected unemployability.  See Roberson v. 
Principi, 251 F.3d 1378. 1384 (Fed. Cir. 2001).  Accordingly, 
the issues of an extraschedular disability rating and a total 
rating based on individual employability have been raised.  

The issues of entitlement to extraschedular consideration 
under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), 
for the Veteran's back disability are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to December 14, 2006, the Veteran's low back injury 
was manifested by forward flexion limited to 75 degrees by 
pain with decreased sensation of the left thigh.

2.  From December 14, 2006, the Veteran's low back injury was 
manifested by forward flexion limited to 60 degrees by pain 
with decreased sensation of the left thigh.

3.  The objective and probative medical evidence does not 
show that the Veteran's flexion was ever limited to less than 
30 degrees or that the Veteran has had form of ankylosis 
during the entire appeal period. 


CONCLUSIONS OF LAW

1.  Prior to December 14, 2006, the criteria for a disability 
rating in excess of 10 percent for a low back disability were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5237 (2008).

1.  From December 14, 2006, the criteria for a disability 
rating in excess of 20 percent for a low back disability were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated April 2005, 
April 2006, May 2008 and January 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his low 
back injury with degenerative joint and disc disease does not 
accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a back condition in March 2005.  In a November 2005 
rating decision the RO granted service connection for the 
Veteran's low back injury with degenerative joint and disc 
disease and assigned a 10 percent rating effective from March 
22, 2005, the day the Veteran filed his claim for service 
connection.  In April 2006 the Veteran submitted his Notice 
of Disagreement (NOD) with that rating.  The RO issued a 
Statement of the Case (SOC) in June 2006 and the Veteran 
filed his Substantive Appeal (VA Form 9) in September 2006.  
Thereafter, in April 2007, the RO issued an additional rating 
decision increasing the Veteran's rating from 10 percent to 
20 percent, effective from December 14, 1006.  

The Veteran's service-connected back disability is currently 
rated as 20 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evidence in this case includes numerous private treatment 
records, VA treatment records, VA examinations and Social 
Security Administration records.

Private treatment records associated with the claims file 
date back to 1996 and indicate that the Veteran underwent 
ongoing treatment for low back pain, including several 
injection nerve blocks and the implantation of a 
neurostimulator device for pain control.  

In October 2005 the Veteran was afforded a VA examination.  
During that examination the Veteran reported that he was seen 
for back pain on multiple occasions in service and that he 
continued to have back pain after service with a fusion in 
1988 and another surgery in 1993.  He also stated that he had 
a stimulator implanted in 1996.  The Veteran described the 
pain as a dull ache aggravated by prolonged standing or 
sitting or prolonged walking.  Upon physical examination the 
examiner noted several scars along the lower back and mild 
loss of lumbar curvature of the spine.  Tenderness at the 
paravertebral muscle in the L4-L5 region was noted.  No 
postural abnormalities were noted.  Range of motion studies 
of the thoracolumbar spine revealed flexion from zero to 90 
degrees, extension from zero to 30 degrees, left and right 
lateral flexion from zero to 30 degree and left and right 
lateral rotation from zero to 30 degrees.  An extra 15 
degrees of limitation of flexion due to pain was noted.  No 
additional limitations were noted with repetition of movement 
related to pain, fatigue, incoordination, weakness or lack of 
endurance.  A neurological examination indicated some 
decreased sensation in the distribution of the lateral 
femoral cutaneous nerve of the Veteran's left thigh, but no 
other symptoms.  Based on this examination the Veteran was 
assigned a 10 percent rating.  

An additional VA examination was performed in December 2006.  
The Veteran described his pain as an aching aggravated by 
prolonged standing or walking and stated that he gets relief 
from sitting.  The Veteran stated that he has been on social 
security disability for his back problems since 2002 and that 
his pain limits him from doing activities at home and in his 
garden.  Upon physical examination the examiner noted several 
well-healed scares in the lumbar area.  Gait and posture were 
normal.  Range of motion studies of the thoracolumbar spine 
revealed flexion from zero to 70 degrees, extension from zero 
to 25 degrees, left and right lateral flexion from zero to 30 
degrees and left and right lateral rotation from zero to 30 
degrees.  Pain limited flexion by an additional 10 degrees, 
to 60 degrees.  On repeated checking performance the Veteran 
had pain and fatigue, but no weakness.  Motion was limited 
due to pain as stated above.  No tenderness or spasms were 
felt in the lumbar spine area.  Neurological examination 
indicated sensory loss over the outer, lateral aspect of the 
left thigh, and the dorsal area of the left big toe.  Motor 
examination revealed normal muscle power and tone and no 
atrophy.  Bilateral knee and plantar reflexes were normal, 
but both ankle reflexes were absent.  A rectal examination 
indicated normal sensation and sphincter control.  Lasegue's 
sign was negative.  The examiner determined that the 
Veteran's sensory loss with regard to his left big toe and 
ankle reflexes was secondary to his diabetic sensory 
neuropathy.  The sensory loss at the anterolateral aspect of 
his left thigh area was determined to be meralgia 
paresthetica.

In addition, the Board notes that the Veteran is receiving 
Social Security Disability for his low back pain.  The 
Veteran has submitted these records, which indicate 
symptomatology consistent with the findings from the 
Veteran's most recent VA examination.  

The evidence reflects that a 10 percent initial evaluation 
was properly assigned based on the October 2005 VA 
examination.  At that time, forward flexion of the 
thoracolumbar spine was limited by pain to 75 degrees.  
Without evidence of additional limitation with repetitive 
movement related to pain, fatigue, incoordination, weakness 
or lack of endurance, or evidence of forward flexion greater 
than 30 degrees but not greater than 60 degrees, or evidence 
of a combined range of motion not greater than 120 degrees a 
rating in excess of 10 percent could not reasonable have been 
assigned.  Additionally, the Veteran's symptoms of pain, 
weakness, fatigability, instability and weight-bearing were 
not severe enough to cause functional impairment to warrant a 
higher evaluation.  

The 20 percent rating assigned from December 14, 2006, is 
appropriate and is based on adequate evidence of disability.  
That evaluation was assigned based on findings from the 
December 2006 VA examination, which indicated flexion of the 
Veteran's thoracolumbar spine limited to 60 degrees on 
repetitious motion.  However, based on the medical evidence 
of record, the Board finds that when applying the General 
Rating Formula to the Veteran's low back disability, there is 
no competent medical evidence to warrant a rating in excess 
of 20 percent for any point in the appeal period.  The 
findings demonstrated at the December 2006 VA examination 
indicate a significant worsening with regard to the Veteran's 
low back disability.  However, none of those findings 
indicate limitation of flexion of the thoracolumbar to 30 
degrees or less and none of the evidence shows any form of 
ankylosis.

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  During the December 2006 VA 
examination the examiner noted that there was pain on forward 
flexion after repetitive motion and that it limited forward 
flexion by an additional 10 degrees, from 70 degrees to 60 
degrees.  This additional limitation was taken into 
consideration by the 10 percent and 20 percent ratings 
assigned.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a.  On the October 2005 
examination some decreased sensation of the left thigh was 
noted.  The examination report from the February 2007 VA 
examination indicates that the Veteran was examined with both 
monofilament and pin prick.  Sensory loss over the outer, 
lateral aspect of the thigh area in the distribution of the 
lateral cutaneous nerve of the thigh was indicated.  

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
Of these, Diagnostic Code 8529 best characterizes the 
Veteran's neurologic manifestations.  

Under 38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  Pursuant to Diagnostic Code 8529, mild or 
moderate paralysis of the external cutaneous nerve of the 
thigh warrants a noncompensable evaluation.  Severe to 
complete paralysis has not been demonstrated by the clinical 
evidence of record.  Therefore, there is no basis for a 
separate rating for the external cutaneous nerve of the left 
thigh.  

Furthermore, as the claim at issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged rating would be in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, at no 
time since the grant of service connection has the Veteran's 
symptomatology warranted a higher disability rating, and as 
such, staged ratings are not warranted.

A preponderance of the evidence is against a schedular rating 
in excess of 10 percent prior to December 14, 2006, and 
against a schedular rating in excess of 20 percent 
thereafter.  Therefore the benefit-of-the-doubt doctrine does 
not apply and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an schedular increased initial rating for a 
low back injury with degenerative joint and disc disease, 
evaluated as 10 percent disabling prior to December 14, 2006, 
and as 20 percent thereafter, is denied. 


REMAND

A review of the claims file indicates that there is a further 
VA duty to assist the Veteran in developing his claim with 
regard to extraschedular consideration and TDIU. 

The Board notes that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA) and 
that records associated with those benefits indicate 
significant functional limitation and interference with the 
Veteran's employment status.  

These factors raise the issue of extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2009) and under 38 C.F.R. 
§ 4.16(b) (2009) based on individual unemployability.  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  Marginal 
employment is not considered to be substantially gainful 
employment.  The Court has indicated that, in essence, the 
unemployability question, that is, the Veteran's ability or 
inability to engage in substantially gainful activities, has 
to be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capability, both physical and mental, of the Veteran.  See 
Moore v. Derwinski, 1 Vet. App. 83 (1991).  In this case, the 
evidence of record indicates that the Veteran is in receipt 
of Social Security benefits, thereby raising the question of 
unemployability under 38 C.F.R. § 4.16(b). 

Under 38 C.F.R. § 3.321(b)(1) (2009), an extraschedular 
rating may be assigned in the case of "an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization to render impractical the application of the 
regular schedular standards."  In this case, the evidence of 
record indicates that the Veteran is in receipt of Social 
Security benefits.  Therefore, the record reasonably raises 
the question of whether the Veteran's disability has markedly 
interfered with him employment pursuant to 38 C.F.R. 
§ 3.321(b)(1). 

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary to Benefits or the Director of 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to the appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), and 
further may determine, after initial review by those 
authorities the propriety of assigning an extraschedular 
evaluation.  In determining whether unemployability exists, 
consideration may also be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his or her age, or to any 
impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  Thus, the Board 
determines that remand for consideration of the issues of 
entitlement to extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran 
of the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), as well as for a claim for 
TDIU under 38 C.F.R. § 4.16(b), and permit 
him the full opportunity to supplement the 
record as desired.  

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses, as well 
as dates of treatment, of all health care 
providers who have seen or treated him for 
his service-connection back disorder since 
December 2006, the date of the most recent 
medical evidence on file.  After securing 
any appropriate consent from the Veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the Veteran's claims folder.  This 
should include any records from the Social 
Security Administration pertinent to the 
Veteran's claim for disability benefits, 
as well as the medical records relied upon 
concerning that claim.  

3.  Thereafter, the RO should consider 
whether the criteria for referral for 
consideration of an extraschedular rating 
for the Veteran's back disability pursuant 
to 38 C.F.R. § 3.321(b)(1) and under 
38 C.F.R. § 4.16(b) are met.  If such 
criteria are met, the case should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
remains unfavorable to the Veteran, he 
should be furnished with a supplemental 
statement of the case and an opportunity 
to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


